Exhibit 10.22

Summary of Executive Life Insurance Benefit


The (a) President/CEO and (b) other officers of Intermec, Inc. who were
(i)  employed as of May 1, 2007 and (ii) not covered by an individual split
dollar life insurance policy, are eligible for life insurance coverage issued by
Standard Life Insurance and paid by the Company.  The benefit is four times
“base salary”, subject to a maximum benefit of $1,500,000.  Coverage over
$600,000 is provided only if approved by Standard Insurance, after additional
information is provided by the covered executive, who may also be required to
take a medical exam.  The covered executive will be taxed on the value of this
life insurance coverage each year, under IRS imputed income rules.  The
Compensation Committee of the Board of Directors at its meeting on July 8, 2008
approved the participation of Mr. Byrne under this life insurance coverage.
